l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

Deverie Christensen

Nevada State Bar No. 6596

JACKSON LEWIS P.C.

300 S. Fourth Street, Suite 900

Las Vegas, Nevada 89101

Tel: (702) 921-2460

Email: christensend@jacksonlewis.com

Attorneys for Defendant
The Chapel, LLC

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
NICOLE ZURSCHMIEDE, Case No.: 2:19-cv-00106-JCM-VCF
Plaintiff, STIPULATION AND ORDER TO EXTEND
vs. TIME FOR DEFENDANT TO FILE A

RESPONSIVE PLEADING TO PLAINTIFF’S
THE LITTLE CHAPEL, LLC, a Domestic | COMPLAINT

Limited-Liability Company, d/b/a
CHAPEL OF THE FLOWERS, and DOE (First Request)
Defendants I-X,

Defendants.

 

 

Defendant The Chapel, LLC doing business as Chapel of The Flowers (“Defendant”),
(erroneously sued as “The Little Chapel, LLC), by and through its counsel, Jackson Lewis P.C.,
and Plaintiff Nicole Zurschmiede (“Plaintiff”) by and through her counsel, HKM Employment
Attorneys LLP, hereby stipulate and agree to extend the time for Defendant to file a responsive
pleading to Plaintiffs Complaint. Plaintiff served her Complaint on May 10, 2019, and
Defendant’s response is due on May 31, 2019. Plaintiff and Defendant have agreed to a brief
extension of time for Defendant to file a response to the Complaint as Defendant’s counsel was
only recently retained, and the parties wish to explore early resolution of this case.

Defendant shall, therefore, have a thirty (30) day extension up to and including June 30,

2019, to file its responsive pleading to Plaintiff's Complaint.

 

 

 
o Oo SN AN

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

 

This stipulation and order is sought in good faith and not for the purpose of delay. No
prior request for any extension of time has been made.

Dated this 29" day of May, 2019.

 

 

/s/ Deverie J_ Christensen /s/ Jenny L. Foley
Deverie J. Christensen, Bar No. 6596 Jenny L. Foley, Bar No. 9017
300 S. Fourth Street, Suite 900 Marta D. Kurshumova, Bar No. 14728
Las Vegas, Nevada 89101 1785 East Sahara, Suite 300
Las Vegas, Nevada 89104
Attorneys for Defendant
The Chapel, LIC Attorneys for Plaintiff
Nicole Zurschmiede
IT IS SO ORDERED.
Dated this 39 day of May , 2019.

 

 

MAGISTRATE/JUDGE

4814-6627-6504, v. 1

 
